UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2015 Item 1. Schedule of Investments. Sound Point Floating Rate Income Fund Schedule of Investments (Unaudited) November 30, 2015 Principal Amount Rate (1) Maturity Value Bank Loans - 85.0% Apparel - 0.3% $ Fullbeauty Brands Holdings Corporation 5.75 % 10/14/2022 $ Aerospace & Defense - 0.2% Wyle Services Corporation 5/21/2021 Automotive - 0.3% Horizon Global Corporation 6/30/2021 Banking, Finance, Insurance & Real Estate - 8.8% AmeriLife Group, LLC (1st Lien) 7/08/2022 AmeriLife Group, LLC (2nd Lien) 1/10/2023 Asurion, LLC (1st Lien) 8/04/2022 Asurion, LLC (2nd Lien) 3/03/2021 Auction.com, LLC 5/12/2019 Bats Global Markets, Inc. 1/31/2020 CGSC of Delaware Holdings Corporation (1st Lien) 4/16/2020 CGSC of Delaware Holdings Corporation (2nd Lien) 10/05/2020 LPL Holdings, Inc. 11/20/2022 NXT Capital, LLC 9/04/2018 Orchard Acquisition Co., LLC 2/08/2019 Q Holding Company 12/17/2021 RCS Capital Corporation (1st Lien) 4/29/2019 RCS Capital Corporation (2nd Lien) 4/29/2021 Walter Investment Management Corp. 12/18/2020 Total Banking, Finance, Insurance & Real Estate Beverage, Food & Tobacco - 0.5% Candy Intermediate Holdings, Inc. 6/18/2018 Building and Development - 2.0% ABG Operating, LLC 6/12/2020 Builders FirstSource, Inc. 7/31/2022 CHI Doors Holding Corp. 7/29/2022 Jeld-Wen, Inc. 7/01/2022 Stardust Finance Holdings, Inc. 3/13/2022 Tensar Corporation, The 7/09/2021 Total Building and Development Capital Equipment - 0.5% Marine Acquisition Corp. 1/22/2021 Commercial Services - 0.5% Team Finance, LLC 8/04/2016 Computers & Electronics - 7.7% 4L Technologies, Inc. 5/08/2020 Alion Science & Technology Corporation 8/19/2021 CSRA, Inc. 10/29/2022 Compuware Corporation 12/15/2019 First Data Corporation 7/10/2022 Linxens France SA (1st Lien) 7/29/2022 Linxens France SA (2nd Lien) 7/31/2023 Novetta Solutions, LLC 10/16/2022 Research Now Group, Inc. (1st Lien) 3/18/2021 Research Now Group, Inc. (2nd Lien) 3/18/2022 Total Computers & Electronics Sound Point Floating Rate Income Fund Schedule of Investments (Unaudited)(Continued) November 30, 2015 Principal Amount Rate (1) Maturity Value Construction & Building - 1.9% $ DI Purchaser, Inc. 6.00 % 12/12/2021 $ Quality Home Brands Holdings, LLC 12/17/2018 Quanex Building Products Corporation 11/02/2022 Total Construction & Building Consumer Goods - 2.6% Diamond Resorts Corporation 5/09/2021 Higginbotham & Associates, LLC 11/25/2021 Hunter Fan Company 12/31/2017 KIK Custom Products, Inc. 8/26/2022 Sun Products Corporation, The 3/18/2020 Weight Watchers International, Inc. 4/02/2016 Total Consumer Goods Containers, Packaging & Glass - 3.4% Hilex Poly Co., LLC 6/05/2022 Klockner-Pentaplast of America, Inc. (German) 4/28/2020 Klockner-Pentaplast of America, Inc. (U.S.) 4/28/2020 PLZ Aeroscience Corp. 7/31/2022 Prolampac Intermediate, Inc. / Prolamina 8/18/2022 Total Containers, Packaging & Glass Cosmetics - 0.8% Coty, Inc. 10/27/2022 Distribution/Wholesale - 0.7% AgroFresh, Inc. 7/31/2021 Electronics/Electrical - 3.5% Invenergy Thermal Financing, LLC 10/19/2022 Mirion Technologies, Inc. 3/31/2022 Rhode Island State Energy Center (RISEC) 11/23/2022 Total Electronics/Electrical Energy - 0.1% Bowie Resource Holdings, LLC 2/16/2021 Engineering & Construction - 2.4% SRS Distribution Inc. 8/25/2022 Environmental Industries - 0.4% Environmental Resources Management 5/14/2021 Healthcare & Pharmaceuticals - 6.5% 21st Century Oncology, Inc. 4/29/2022 Alvogen Pharma US, Inc. 4/02/2022 CPI Buyer, LLC 8/18/2021 CT Technologies Intermediate Holdings, Inc. 12/01/2021 FHC Health Systems, Inc. 12/23/2021 LTCG Holdings Corp. 6/09/2020 P2 Lower Acquisition, LLC 10/22/2020 U.S. Renal Care, Inc. 12/31/2022 Water Pik, Inc. 7/09/2020 Total Healthcare & Pharmaceuticals Sound Point Floating Rate Income Fund Schedule of Investments (Unaudited)(Continued) November 30, 2015 Principal Amount Rate (1) Maturity Value High Tech Industries - 3.8% $ Accuvant Finance (1st Lien) 6.25 % 1/28/2022 $ Accuvant Finance (2nd Lien) 1/30/2023 Answers Corporation 10/03/2021 Eastman Kodak Co. 9/03/2019 iQor US, Inc. 4/01/2022 Navex Global, Inc. (1st Lien) 11/19/2021 Navex Global, Inc. (2nd Lien) 11/18/2022 Riverbed Technology, Inc. 4/27/2022 Stratus Technologies Bermuda, Ltd. 4/28/2021 TeamViewer US, LLC 1/08/2021 Total High Tech Industries Holding Companies-Divers - 1.2% First Eagle Investment Management, LLC 10/31/2022 Hotel, Gaming & Leisure - 3.7% AMF Bowling Centers, Inc. 9/18/2021 Caesars Entertainment Resort Properties, LLC 10/11/2020 CDS U.S. Intermediate Holdings, Inc. 6/24/2023 Global Cash Access, Inc. 12/19/2020 PlayPower, Inc. 6/23/2021 World Triathlon Corporation 6/26/2021 Total Hotel, Gaming & Leisure Industrial Equipment - 0.3% Bioplan USA, Inc. 9/23/2021 Infiltrator Systems Integrated, LLC 5/26/2023 LTI Holdings, Inc. 4/17/2022 Total Industrial Equipment Internet Services - 2.8% Ancestry.com Inc. 8/29/2022 Match Group, Inc. 11/16/2022 Total Internet Services Media - 6.7% Cengage Learning Acquisitions, Inc. 3/31/2020 Deluxe Entertainment Services Group Inc. 2/28/2020 Encompass Digital Media, Inc. 6/07/2021 Extreme Reach, Inc. 1/22/2021 ION Media Networks, Inc. 12/18/2020 MediArena Acquisition B.V. 8/13/2021 Mergermarket USA, Inc. 2/04/2021 Neptune Finco Corporation 10/09/2022 Numericable U.S., LLC 1/30/2023 Quincy Newspapers, Inc. 11/02/2022 Total Media Metals & Mining - 0.8% Euramax Holdings, Inc. 12.25 * 9/30/2016 NN, Inc. 10/19/2022 Total Metals & Mining Radio & Television - 1.1% NEP/NCP Holdco, Inc. 7/22/2020 Touchtunes Interactive Networks, Inc. 5/29/2021 Total Radio & Television Sound Point Floating Rate Income Fund Schedule of Investments (Unaudited)(Continued) November 30, 2015 Principal Amount Rate (1) Maturity Value Retail - 3.9% $ At Home Holding III, Inc. 5.00 % 6/03/2022 $ Bob’s Discount Furniture, LLC (1st Lien) 2/12/2021 Bob’s Discount Furniture, LLC (2nd Lien) 2/07/2022 Jack's Family Restaurants, Inc. 7/01/2022 Mister Car Wash Holdings, Inc. 8/20/2021 Vince Intermediate Holding, LLC 11/27/2019 Total Retail Semiconductors - 1.8% Avago Technologies Cayman Finance Limited 11/11/2022 NXP B.V. 11/05/2020 Total Semiconductors Services - 11.0% Apple Leisure Group (Term B1) 2/28/2019 Apple Leisure Group (Term B2) 2/28/2019 Central Security Group, Inc. 10/06/2020 ConvergeOne Holdings Corp. 6/17/2020 Direct ChassisLink 11/12/2019 Duff & Phelps Corporation 8/19/2021 Global Knowledge Training, LLC 1/20/2021 IG Investments Holdings, LLC 10/31/2021 Jackson Hewitt Tax Service Inc. 7/30/2020 Merrill Communications, LLC 6/01/2022 Miller Heiman, Inc. 9/30/2019 Miller Heiman, Inc. (Incremental) 9/30/2019 Prime Security Services Borrower, LLC (1st Lien) 7/01/2021 Prime Security Services Borrower, LLC (2nd Lien) 7/01/2022 Ryan, LLC 8/07/2020 Sitel Worldwide Corporation 8/20/2021 US LBM Holdings, LLC 8/20/2022 USAGM Holdco, LLC 7/28/2022 USAGM Holdco, LLC (Delayed Draw) 7/28/2022 Vestcom International, Inc. 9/30/2021 Total Services Telecommunications - 1.7% Avaya, Inc. 5/29/2020 Communications Sales & Leasing, Inc. 10/24/2022 Emerging Markets Communications, LLC 6/29/2020 Securus Technologies, Inc. 4/17/2021 Total Telecommunications Transportation - 3.1% CBAC Borrower, LLC 7/02/2020 Navios Maritime Midstream Partners L.P. 6/18/2020 Navios Maritime Partners L.P. 6/27/2018 Gruden Acquisition, Inc. 8/18/2022 Sirva Worldwide, Inc. 3/27/2019 XPO Logistics, Inc. 10/30/2021 Total Transportation Total Bank Loans (Cost $36,152,985) Sound Point Floating Rate Income Fund Schedule of Investments (Unaudited)(Continued) November 30, 2015 Principal Amount Rate (1) Maturity Value Corporate Bonds - 0.5% $ Caesars Entertainment Resort Properties, LLC (2) 8.00 % 10/01/2020 $ Constellis Holdings, LLC (2) 5/15/2020 Eco Services Operations, LLC (2) 11/01/2022 Total Corporate Bonds (Cost $246,092) Shares Short Term Investment - 4.8% Fidelity Institutional Government Portfolio - Institutional Class 0.010% (3) Total Short Term Investment (Cost $1,993,951) Total Investments -90.3% (Cost $38,393,028) $ Other Assets in Excess of Liabilities - 9.7% Net Assets - 100.0% $ Footnotes: (1) Variable rates securities. Rates disclosed as of November 30, 2015. (2) Security exempt from registration under Rule 144A of the Securities Act of 1933. Security may be resold in certain transactions, normally to qualified institutional investors, to remain exempt from registration. (3) Rate quoted is seven-day yield at period end. * Fixed rate security The Moody’s industry classification was developed by and/or is the exclusive property of the Moody’s Analytics, Inc. and has been licensed for use by Sound Point Capital Management, LP. Valuation of Investments The Fund’s investments in fixed income securities are normally valued using the prices provided directly by independent third party services or provided directly from one or more broker dealers or market makers, each in accordance with the valuation policies and procedures approved by the Trust’s Board of Trustees (the “Board”). The pricing services may use valuation models or matrix pricing, which consider yield or prices with respect to comparable loan quotations from loan dealers or by reference to other securities that are considered comparable in such characteristics as credit rating, interest rates and maturity date, to determine the current value. In certain cases authorized pricing service vendors may not provide prices for a security held by the Fund, or the price provided by such pricing service vendor is deemed unreliable by the Sound Point Capital Management, LP (the “Adviser”). In such cases, the Fund may use market maker quotations provided by an established market maker for that security (i.e., broker quotes) to value the security if the Adviser has experience obtaining quotations from the market maker and the Adviser determines that quotations obtained from the market maker in the past have generally been reliable (or, if the Adviser has no such experience with respect to a market maker, it determines based on other information available to it that quotations to be obtained by it from the market maker are reasonably likely to be reliable). In any such case, the Adviser will review any market quotations so obtained in light of other information in its possession for their general reliability. Bank loans in which the Fund may invest have similar risks to lower-rated fixed income securities. Changes in the financial condition of the borrower or economic conditions or other circumstances may reduce the capacity of the borrower to make principal and interest payments on such instruments and may lead to defaults. Senior secured bank loans are supported by collateral; however, the value of the collateral may be insufficient to cover the amount owed to the Fund. By relying on a third party to administer a loan, the Fund is subject to the risk that the third party will fail to perform its obligations. The loans in which the Fund will invest are largely floating rate instruments; therefore, the interest rate risk generally is lower than for fixed-rate debt obligations. However, an increase in interest rates may adversely affect the borrower’s financial condition. Due to the unique and customized nature of loan agreements evidencing loans, loans are not as easily purchased or sold as publicly traded securities. Although the range of investors in loans has broadened in recent years, there can be no assurance that future levels of supply and demand in loan trading will provide the degree of liquidity which currently exists in the market. In addition, the terms of the loans may restrict their transferability without borrower consent. These factors may have an adverse effect on the market price and the Fund’s ability to dispose of particular portfolio investments. A less liquid secondary market also may make it more difficult for the Fund to obtain valuations of the loans in its portfolio. Various inputs are used in determining the value of the Fund’s investments. The Fund has adopted the following fair value hierarchy as summarized below. Level 1 - Valuations based on unadjusted quoted prices in active markets for identical securities. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Bank Loans - The fair value of bank loans is generally valued using recently executed transactions, market price quotations (where observable) and market observable credit default swap levels.Fair value is based on the average of one or more broker quotes received.When quotations are unobservable, proprietary valuation models and default recovery analysis methods are employed. Bank debt is generally categorized in Level 2 or 3 of the fair value hierarchy, depending on the use and availability of observable inputs Bonds - The fair value of corporate bonds is estimated using recently executed transactions, market price quotations (where observable), bond spreads, or credit default swap spreads. The spread data used is for the same maturity as the bond. If the spread data does not reference the issuer, then data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models using yield curves, bond or single name credit default swap spreads, and recovery rates based on collateral values as key inputs. Corporate bonds are generally categorized in Level 2 of the fair value hierarchy. In instances where significant inputs are unobservable, they are categorized in Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2015 in valuing the Fund’s investments: Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans (a) $
